Exhibit 10.21(p)

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.

 

 

 

LOGO [g776959dsp175.jpg]

  

GE Capital

Commercial Distribution Finance

500 W. Monroe Street

Chicago, IL 60661

USA

SECOND AMENDED AND RESTATED

PROGRAM TERMS LETTER

August 29, 2014

MarineMax, Inc.

MarineMax East, Inc.

MarineMax Services, Inc.

MarineMax Northeast LLC

Boating Gear Center, LLC

US Liquidators, LLC

Newcoast Financial Services, LLC

My Web Services, LLC

MarineMax Charter Services, LLC

18167 US Highway 19 North

Suite 300

Clearwater, FL 33764

Attn: Mike McLamb

RE: Wholesale Marine Products Finance Program

Dear Mike:

This Program Terms Letter outlines the terms of your marine financing program
with GE Commercial Distribution Finance Corporation (“CDF”). This program will
apply to all outstanding invoices financed by CDF pursuant to that certain
Amended and Restated Program Terms Letter dated June 28, 2013 between CDF and
you (as amended from time to time, the “Existing PTL”) and to all invoices
financed on or after the date hereof. This Program Terms Letter amends and
restates the Existing PTL in its entirety.

This Program Terms Letter supplements that certain Amended and Restated
Inventory Financing Agreement, dated as of June 28, 2013, among CDF and you (the
“Inventory Financing Agreement”). Capitalized terms used but not defined herein
shall have the meanings assigned to them in the Inventory Financing Agreement.

 

1



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.

 

The following sets forth the terms of your financing program:

A. Rates and Terms

 

Effective Program Dates:    Applies to all outstanding invoices financed by CDF
pursuant to the Original PTL and all invoices financed by CDF on or after the
date hereof. Subsidy Period:    As determined by manufacturer program (if
applicable). Eligible Products:    New and pre-owned marine products, subject to
a perfected first priority Lien in favor of CDF and free and clear of all other
Liens not permitted by the Inventory Financing Agreement. Consigned products
shall be excluded unless you comply with CDF’s documentation requirements with
respect thereto and CDF otherwise agrees in writing. Dealer Rate:    The
effective dealer interest rate for any month (after the manufacturer subsidy
period expires, if applicable) shall be the One month LIBOR rate plus 3.45%.   
Dealer Rate shall be the same for both new and pre-owned inventory.    The
Dealer Rate will be recalculated monthly based on changes in the One month LIBOR
rate as outlined above. Performance Rebate:   

So long as Dealer remains in compliance with all the terms and conditions of the
Inventory Financing Agreement, this Program Terms Letter and all other
agreements or instruments by and between Dealer and CDF, beginning the date
hereof through the calendar quarter ending September 30, 2014, and for each
calendar quarter thereafter, CDF will pay you a rebate to be paid quarterly in
an amount equal to .30% of (i) the average daily balance of outstanding
Obligations owed to CDF for the prior quarter less (ii) the average daily
balance of the [****] for the prior quarter (the “Performance Amount”). Such
rebate will be subject to the following:

 

1. Such rebates will be paid within 30 days following the end of the applicable
quarter.

 

2. The average daily balance of outstanding Obligations will be calculated as
the sum of the daily balance of outstanding Obligations for each day in the
applicable quarter divided by the number of days in the applicable quarter.

 

2



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.

 

   3. The average daily balance of the [****] will be calculated as the sum of
the daily balance of the [****] for each day in the applicable quarter divided
by the number of days in the applicable quarter. Unused Line Fee:    Dealer will
be charged a monthly Unused Line Fee in an amount equal to 0.10% multiplied by
the Unused Line, calculated based on the actual number of days in the calendar
month in a year of 360 days. Unused Line is the Maximum Credit Amount, minus the
average daily balance of outstanding Obligations owed to CDF, plus the average
daily balance of the [****]. Billed monthly. Maturity Period:    Invoices
financed for new inventory by CDF are considered due in full at 1080 days from
original invoice date, except that invoices financed by CDF related to all
Azimut-Benetti S.p.A. are considered due in full at 1080 days from the original
funding date.    Invoices financed for pre-owned (trade in or used) inventory by
CDF are considered due in full at 361 days from the date Dealer acquires such
unit (“Acquisition Date”). Advance Request:   

Each advance with respect to pre-owned inventory or re-advance shall be made
pursuant to a completed written advance request in the form attached hereto as
Exhibit A (together with all attachments required thereby, an “Advance Request
Form”) or such other form as CDF and Dealers may agree.

 

In addition, each advance with respect to any advance request for Aquila brand
inventory shall be accompanied by the following documentation for each item of
Aquila brand inventory:

 

•   A copy of the original invoice from Sino Eagle Yacht Co., Ltd.

 

•   Either a Manufacturer’s Statement of Origin (MSO) or Builder’s Certificate

 

•   Evidence that each such item of Aquila brand inventory has cleared United
States Customs

 

•   Evidence that MarineMax has paid Sino Eagle Yacht Co., Ltd. in full for each
such item of Aquila brand inventory

Floorplan Advance Rate:   

For new inventory (excluding Azimut brand new inventory and Aquila brand new
inventory), 100% of invoice amount, including freight (if included on original
invoice), subject to Availability.

 

For Azimut brand new inventory: 85% of invoice amount for all inventory that is
70 feet or less and 75% of invoice amount for all

 

3



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.

 

  

inventory that is greater than 70 feet, subject to Availability; provided that,
until Azimut has executed and delivered a current program terms letter (“Azimut
PTL”), the advance rates for Azimut brand new inventory shall be as follows: (a)
if the aggregate outstanding amount of Obligations is < [****], 80% of invoice
amount for all inventory that is 70 feet or less and 75% of invoice amount for
all inventory that is greater than 70 feet, subject to Availability; and (b) if
the aggregate outstanding amount of Obligations is > [****], 85% of invoice
amount for all inventory that is 70 feet or less and 75% of invoice amount for
all inventory that is greater than 70 feet, subject to Availability.

 

For Aquila brand new inventory, 75% of invoice amount, subject to a maximum of
[****] in the aggregate advanced at any one time.

 

Upon CDF’s receipt of the Azimut PTL, the advance rate for Azimut Pre-Sold
inventory shall be, 90% of the invoice amount, as verified by CDF, subject to
Availability. As used herein, “Pre-Sold” means under contract to a retail
customer pursuant to an Acceptable Contract. “Acceptable Contract” means a fully
executed bona fide contract with a retail customer, on terms that are
commercially reasonable, including a deposit.

 

As used herein, “Availability” shall mean:

(i) the lesser of:

 

(a) the Maximum Credit Amount, minus the outstanding amount of Approvals, and

 

(b) (I) at any time the aggregate outstanding amount of Obligations is less than
[****], 100% of total eligible inventory shown on the most recent inventory
certificate, or

 

(II) at any time the aggregate outstanding amount of Obligations is equal to or
greater than [****], 100% of total eligible inventory shown on the most recent
inventory certificate, less the lesser of (x) $[****] and (y) 10% of total
eligible inventory shown on such inventory certificate,

 

(ii) minus, the aggregate outstanding amount of Obligations.

 

If Availability is negative at any time, then immediate payment shall be
required of amount sufficient to cause Availability to be equal to or greater
than $0.

 

Pre-owned (trade in or used) inventory advances will be as follows, subject to
Availability, the Pre-owned Inventory Sublimit, the Specific Pre-Owned Sublimit,
and the Other Pre-Owned Sublimit:

 

4



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.

 

 

75% MarineMax Pre-owned Inventory Cost Day 1 (“Day 1” as used herein shall mean
Acquisition Date) through Day 180 (after Acquisition Date); 67% Day 181 (after
Acquisition Date) through Day 360 (after Acquisition Date), which reflects the
10% curtailment as described in “Floorplan Curtailments” section below; 0% Day
361+ (after Acquisition Date).

 

“MarineMax Pre-owned Inventory Cost” shall be Dealer’s internal valuation for
pre-owned inventory (as set forth on the monthly inventory certificate and
borrowing base).

 

All models of pre-owned inventory are eligible, provided low wholesale values
can be determined via NADA, Yachtworld.com, survey, or other source acceptable
to CDF.

 

Internal condition and valuation methodology required on all units > $500,000.00
(“Specific Pre-Owned Items”). If valuation of any Specific Pre-Owned Item
exceeds [****], CDF advances in excess of [****] for such Specific Pre-Owned
Item shall be in CDF’s discretion.

 

Trade in units < $500,000.00 value will be financed on a “borrowing base”
calculated as the aggregate of the pre-owned advance rates multiplied by the
applicable MarineMax Pre-owned Inventory Cost of such pre-owned inventory. CDF
may implement a Pre-Owned Inventory Reserve against the pre-owned inventory to
reduce the availability of eligible pre-owned inventory. “Pre-Owned Inventory
Reserve” is defined and calculated as the low wholesale value determined via
NADA, Yachtworld.com, survey or other source acceptable to CDF minus the
MarineMax Pre-owned Inventory Cost, divided by the low wholesale value
determined via NADA, Yachtworld.com, survey or other source acceptable to CDF,
as a percentage.

 

Borrowing base certificate in the form attached hereto as Exhibit B required to
be submitted on the date hereof and monthly by the 5th day of the month based on
preceding month end balances of pre-owned inventory. Month-end borrowing base
certificate can be used to borrow up to 80% of eligible borrowing base for that
calendar month, subject to Availability, the Pre-Owned Inventory Sublimit and
the Other Pre-Owned Sublimit. Any request for advances > 80% of prior month-end
borrowing base requires submission of an updated borrowing base and such
advances shall be limited to 100% of updated borrowing base, subject to
Availability, the Pre-Owned Inventory Sublimit and the Other Pre-Owned Sublimit.

 

5



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.

 

   If any unit (new or pre-owned) remains at a location other than a Permitted
Location for more than 30 days, then immediate payment shall be required of the
full principal amount of the Obligations owed with respect to such unit. If the
aggregate value of units at locations other than Permitted Locations (excluding
boat shows) exceeds $5,000,000.00 at any time, then immediate payment shall be
required of the Obligations with respect to such units in an aggregate amount
equal to such excess. In addition, if a material adverse change results in the
reduction of the value of the Collateral in an aggregate amount exceeding
$250,000.00, then immediate payment shall be required of the Obligations with
respect to such Collateral in an amount equal to such excess; provided that, if
such reduction of value is the subject of an insurance claim payable to CDF as
loss payee, then immediate payment of such excess amount shall only be required
to the extent it exceeds the claim amount (net of any deductible) and payment of
the remainder of such excess shall not be required until the earlier of (i)
receipt of such insurance proceeds, if any, or the rejection or denial of such
claim or any portion thereof and (ii) 30 days (or such later date as CDF may
agree in writing) after such loss or damage. Concentration Limits:   

If the number of units of inventory (new and pre-owned) financed by CDF which
are not Pre-Sold and which have an Outstanding Amount > $150,000.00 exceeds
[****] of total number of units of inventory financed by CDF, then immediate
payment shall be required and applied to the oldest units of such inventory
financed by CDF to the extent required to reduce the number of such units to
[****] or less. “Outstanding Amount” means the outstanding amount financed by
CDF for such unit, minus any portion of the Required Amount (as defined in the
[****]) funded to the [****]with respect to curtailments for such unit. For
purposes of determining the concentration limits, units of inventory financed by
CDF shall include, without limitation, each unit of pre-owned inventory with a
valuation < $500,000.00 identified on the current borrowing base certificate.

 

If the units of inventory (new and pre-owned) financed by CDF which are not
Pre-Sold and which have an Outstanding Amount > $750,000.00 exceed [****] in the
aggregate (of which no more than [****] in the aggregate may be Azimut brand),
then immediate payment shall be required and applied to the oldest units of such
inventory financed by CDF to the extent required to reduce the Outstanding
Amount to [****] or less for such inventory (or [****] or less for Azimut brand
inventory). In no event shall CDF finance more than the greater of [****] units
or [****] of such inventory that exceeds 70 ft., and which are not Pre-Sold.

 

6



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.

 

Inventory Reporting:    A monthly inventory certificate in the form attached
hereto as Exhibit C or in such other form as Dealers and CDF may agree, together
with supporting documentation requested by CDF, shall be required to be provided
by the 5th day of each month (or the first business day following the 5th day of
each month if the 5th day is not a business day) based on the balances as of the
date of the certificate. All inventory to be included (new, pre-owned). To be
provided on ad-hoc basis upon CDF request. Floorplan Curtailments:   

Curtailment payments on invoices financed by CDF will be due pursuant to the
following schedule:

 

For all Azimut-Benetti S.p.A inventory, a curtailment payment of 10% of the
initial amount financed is due and payable on each item of new inventory at each
of the following points in time: 181, 361, 541, 721 and 900 days from the
original funding date and the full remaining balance of the advance is due and
payable on each item of Azimut-Benetti S.p.A inventory when it is aged 1080 days
from the original funding date.

 

For all other new and Pre-Sold inventory, a curtailment payment of 10% of the
initial amount financed is due and payable on each item of new inventory at each
of the following points in time: 181, 361, 541, 721 and 900 days from the date
of the respective original invoice and the full remaining balance of the advance
is due and payable on each item of inventory when it is aged 1080 days from the
date of the original invoice.

 

For pre-owned (trade in or used) inventory < $500,000.00 low NADA wholesale
value, a curtailment payment of 10% of the amount financed is due and payable at
day 181 after the Acquisition Date; for pre-owned (trade in or used) inventory >
$500,000.00 low NADA wholesale value, a curtailment payment of 10% of the amount
financed is due and payable at day 181 after the Acquisition Date; and the
advances with respect to all such items of inventory will be due in full at day
361 after the Acquisition Date.

 

All curtailment payments will be billed monthly and due in a single payment on
the last day of such month. The failure to remit curtailment payments when due
shall be considered a Default under the terms of the IFA and any such late
curtailment payments shall be subject to interest at the Default Rate until paid
in full.

 

Curtailment payments will be offset by an amount equal to the lesser

 

7



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.

 

   of (i) the Required Amount set forth in the [****], (ii) the [****] balance
set forth in the [****], and (iii) [****] (provided the [****] has a balance of
at least [****]). Notwithstanding such offset, the entire amount of curtailment
payments will be paid no later than 20 days following the due date thereof.
[****]   

[****] can be funded for curtailments due (up to a maximum of [****]) and other
amounts subject to cap on the amount of [****] equal to the lesser of (i) [****]
of the then outstanding loan balance or (ii) [****].

 

1. Maximum of [****] removal of funds per week (Dealer may not remove funds
required to maintain the Required Amount)

 

2. Maximum of [****] contributions of funds per week (unless otherwise needed
for minimum requirements)

 

3. Not intended for direct application for unit payoffs

Inventory Re-Advance

Capability:

  

New inventory may be paid down to a minimum floorplan balance of $1,000.00 per
unit; permitted to re-advance up to maximum allowable advance rate (original
invoice amount less curtailments due) subject to:

 

1. Request must aggregate at least $100,000.00 (refinance amount)

 

2. Maximum ‘re-book’ advance is limited to 25% of Maximum Credit Amount within
any 30 day period or, if [****] is terminated at CDF’s option, 50% of Maximum
Credit Amount within any 30 day period (such limit, the “Re-Advance Sublimit”)

 

3. Limited to Brunswick and Azimut product

 

4. Delivery of an Advance Request Form and certification of applicable inventory
values

Landlord Lien Waivers:    If any Eligible Inventory Collateral is held at a
location leased by you and you have not delivered to CDF a landlord lien waiver
or subordination in form acceptable to CDF, as an alternative, you will be
required to fund a reserve equal to 3 months of base rent, which will be placed
in the [****] pursuant to the terms of the [****], as a “required” minimum
amount.

B. General Terms

 

Audit/Inspection Fees:    Pre-closing and annual audit costs will be paid by
Dealers. Actual floorcheck expenses for inventory inspections will be paid by
CDF, provided that if results of the inspections are not satisfactory to CDF, in
its reasonable discretion, then additional inspection expenses will be paid by
Dealers. MSO’s/Titles:    All Pre-owned titles and documentation must show all
prior liens released.

 

8



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.

 

Insurance Certificates:    On or before the date hereof, Dealer shall deliver to
CDF certificates of insurance satisfying the requirements set forth in Section 6
of the Inventory Financing Agreement. Audit/Inspection Frequency:   

8 x per year

 

All locations with an average outstanding Total Eligible Inventory (calculated
semi-annually based on inventory reports provided to CDF by Dealers) >
$1,000,000 will be inspected quarterly at a minimum

 

All locations with an average outstanding Total Eligible Inventory (calculated
semi-annually based on inventory reports provided to CDF by Dealers) <
$1,000,000 will be inspected semi-annually at a minimum

 

During each inspection, CDF will inspect multiple locations wherein at least 48%
of Total Eligible Inventory is located. During each calendar quarter, CDF will
inspect multiple locations wherein at least 98% of Total Eligible Inventory is
located.

 

MSO and Preowned Title audits to be conducted every 120 days

 

and additional audits/inspections at any other time at CDF’s discretion

COMS Non-Usage Fee:    Dealers will be charged $1,000 in the aggregate per month
for any month during which Dealers do not use the CDF COMS on-line payment
system for Dealers’ primary method of payment to CDF. Servicing Fee:    Dealers
will pay to CDF a monthly servicing fee equal to 0.10% of the average daily
balance of outstanding Obligations. Late Payment Fee:    Under the terms of your
financing agreement with CDF, you are to remit payment to CDF immediately upon
the earlier of (i) your receipt of the proceeds of any sale or other disposition
of any unit of CDF’s financed collateral, and (ii) 7 calendar days after such
sale or other disposition. If it is discovered that a unit of collateral is sold
or otherwise disposed of without payment remitted to CDF (Sold out of Trust
“SOT”), whether as the result of an inventory collateral inspection or
otherwise, CDF may, in its sole discretion, charge you the following late
payment fee on a monthly basis for each SOT item:     

Day 1- 7 after the retail sale of the unit

  

On the 8th day after the retail sale of the unit

   $0.00    .25% of the outstanding invoice amount per unit per month

 

9



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.

 

NSF Fee:    You will be charged a fee of $25 for each check or other item that
is returned unpaid.

Please note that the fees and charges referred to above such as the Late Payment
Fee and NSF Fee are not intended to be CDF’s sole remedies for those events, and
if you fail to meet any of your obligations under your agreements with CDF, CDF
specifically reserves all other rights and remedies legally available to it.

Customer Online Management System (COMS):

CDF encourages use of COMS, our Internet payment/floorplan system. CDF will
assist you in the installation of the system and provide you with training, free
of charge. Internet payments are processed via an ACH transaction and at no cost
to you. You can view the system’s capabilities at www.gecdf.com/coms.

Application of Terms:

 

•   The terms set forth in this Program Terms Letter shall apply only to loans
with CDF, and will not apply to any other GE Commercial Distribution Finance
platform or joint venture (i.e. RV, Yamaha, Suzuki, Polaris Acceptance,
Brunswick Acceptance Company, LLC, etc.) or any loans with any CDF Affiliate.

Confidentiality Agreement:

The rates and terms set forth in this letter are for your benefit and shall be
held in the strictest confidence by you; provided that you may disclose the
terms hereof to the extent required by applicable laws or regulations if you
provide CDF with prior written notice of such disclosure, work with CDF in good
faith to redact any information herein requested by CDF, and provide CDF with an
opportunity to seek a protective order with respect to such information. Subject
to the foregoing, you will take all reasonable precautions to assure the
confidentiality of this information is not released to any third party.

PLEASE ACKNOWLEDGE YOUR ACCEPTANCE OF YOUR FINANCING TERMS AND RETURN TO
[                    ].

THANK YOU FOR THE OPPORTUNITY TO FINANCE YOUR INVENTORY NEEDS.

GE COMMERCIAL DISTRIBUTION FINANCE CORPORATION

 

By:  

 

Name:   Title:  

 

10



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.

 

ACCEPTED AS OF AUGUST     , 2013:

 

MARINEMAX, INC. By:  

 

Name:   Title:   MARINEMAX EAST, INC. By:  

 

Name:   Title:   MARINEMAX SERVICES, INC. By:  

 

Name:   Title:   MARINEMAX NORTHEAST, LLC By:  

 

Name:   Title:   BOATING GEAR CENTER, LLC

By: MARINEMAX EAST, INC., the sole member of Boating Gear Center, LLC

 

  By:  

 

  Name:     Title:  

 

US LIQUIDATORS, LLC By:  

 

Name:   Title:   NEWCOAST FINANCIAL SERVICES, LLC By:  

 

Name:   Title:  

 

11



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.

 

MY WEB SERVICES, LLC

By: MARINEMAX, INC., the sole member of My Web Services, LLC

 

  By:  

 

  Name:     Title:  

MARINEMAX CHARTER SERVICES, LLC

By: MARINEMAX EAST, INC., the sole member of MarineMax Charter Services, LLC

 

  By:  

 

  Name:    

Title:

 

 

12



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.

 

Exhibit A

Advance Request Form

GE Commercial Distribution Finance Corporation

5595 Trillium Blvd.

Hoffman Estates IL 60192

 

Re: Second Amended and Restated Inventory Financing Agreement, dated August 29,
2014, among MarineMax, Inc. (“Agent”), the other Dealers party thereto
(collectively, together with Agent, “Dealers”) and GE Commercial Distribution
Finance Corporation (“CDF”), as amended, modified, restated or replaced from
time to time (the “Agreement”)

Ladies and Gentlemen:

The undersigned is Agent for Dealers under the Agreement and as such is
authorized to make and deliver this advance request (this “Request”) on behalf
of Dealers pursuant to Section 1 of the Agreement. All capitalized terms used,
but not defined, herein have the meanings provided in the Agreement.

Dealers hereby request that CDF make an advance on             , 20     of
$             to Dealers under the terms of the Agreement with respect to the
following (check one):

 

           pre-owned inventory units with applicable valuations of five hundred
thousand dollars ($500,000.00) or more (“Specific Pre-Owned Items”), subject to
the Pre-Owned Inventory Sublimit and Availability (as defined in the Program
Terms Letter).

 

           pre-owned inventory units with applicable valuations of less than
five hundred thousand dollars ($500,000.00) (“Other Pre-Owned Items”), subject
to the Pre-Owned Inventory Sublimit and Availability.

 

           units of inventory (excluding used or pre-owned inventory) for which
Dealers have previously made payments to CDF (“Re-Advance Items”), subject to
the Re-Advance Sublimit and Availability.

The undersigned hereby represents, warrants and certifies that, as of the date
hereof,

(a) each representation and warranty made to CDF by or on behalf of any Dealer
is true and correct as of the date hereof, except to the extent that such
representation or warranty expressly relates to an earlier date, in which event
such representation or warranty was true and correct as of such earlier date;

(b) neither a Default nor any event which with the giving of notice, the passage
of time or both would result in a Default has occurred and is continuing or
would reasonably be expected to result after giving effect to the advance
requested hereby [except                     ];

 

 

Program Terms Letter – Exhibit A

KCP-4504974-8

   A - 1



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.

 

(c) after giving effect to the advance requested hereby, the aggregate
outstanding amount of the Obligations (i) will not exceed Availability,
(ii) with respect to pre-owned inventory will not exceed the Pre-Owned Inventory
Sublimit, (iii) with respect to Specific Pre-Owned Items will not exceed the
Specific Pre-Owned Sublimit, (iv) with respect to Other Pre-Owned Items will not
exceed the Other Pre-Owned Sublimit, and (v) with respect to Re-Advance Items,
will not exceed the Re-Advance Sublimit;

(d) if this Request relates to Specific Pre-Owned Items, Exhibit A hereto sets
forth, for each Specific Pre-Owned Item, (i) the Dealer who owns such item,
(ii) the location of such item, (iii) the year, make and model, serial number,
engine model, horsepower and serial for such item, (iv) the NADA low wholesale
value and the advance amount requested therefor, and (v) copies of the reports
and documents listed on Exhibit A as “Required Documents”;

(e) if this Request relates to Other Pre-Owned Items, Exhibit B hereto sets
forth (i) the date of the most recent borrowing base certificate and the
borrowing base amount shown thereon, (ii) borrowing base availability as of the
date hereof, and (ii) borrowing base availability after the advance request
hereby;

(f) if this Request relates to Re-Advance Items, Exhibit C hereto sets forth
(i) the specific Re-Advance Items supporting such advance, identified by
manufacturer, original invoice number, and original invoice date and (ii) the
original invoice amount, outstanding amount of Obligations with respect to such
Re-Advance Item, and the re-advance amount requested therefor;

(g) each Specific Pre-Owned Item, Other Pre-Owned Item and Re-Advance Item, as
applicable, is owned by the Dealer identified on the Exhibits attached hereto,
free and clear of all Liens, and CDF holds a first and prior Lien on such
Collateral pursuant to the Agreement, and such Collateral is in good saleable
condition (normal wear and tear excepted); and

(h) Dealers will pay CDF for each item of Collateral financed pursuant to this
Request under the terms and conditions of the Agreement.

Executed this      day of         ,         .

 

MarineMax, Inc. By:  

 

Its:  

 

Typed Name:  

 

 

 

Program Terms Letter – Exhibit A

KCP-4504974-8

   A - 2



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.

 

Exhibit A to Advance Request Form

Specific Pre-Owned Items

RE:     USED TRADE-IN         (CIRCLE ONE)

 

AGENT FOR DEALERS      MARINE MAX                        DEALER NUMBER
                            UNIT       LOCATION
                                                                             
                                         
                                         
                                                    YEAR                    
            MAKE/MODEL                      
                                         
                                         
                                                     

BOAT SERIAL

NUMBER                                                                  
                                         
                                         
                                              

ENGINE MODEL, HORSEPOWER & SERIAL                                        
                                         
                                                  

NADA (ABOS or BUC) LOW WHOLESALE VALUE FOR BOAT & ENGINE

$                         VALUE X         %

      $            

DOLLAR AMOUNT OF USED/TRADE REQUEST TO BE ADVANCED

        $                     

  

REQUIRED DOCUMENTS:

*Attach copy of customer contract for trade-in units/bill of sale and proof of
payment for used units.

*Attach copy of completed Title Documents(front and rear) evidencing the boat is
free and clear of all liens.

*Attach copy of survey/internal condition report

*Attach copy of internal valuation report

*Attach copy of Coast Guard documentation, abstract of title, and bill of sale

 

Specific Pre-Owned Sublimit    $20,000,000         (1) Outstanding Amount with
Respect to Specific   

 

 

Program Terms Letter – Exhibit A

KCP-4504974-8

   A - 3



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.

 

Pre-Owned Items

                                                     (2)

Amount of Advance Requested

[not > $2,500,000.00]

                                                     (3)

Outstanding Amount with Respect to Specific Pre-Owned

After Requested Advance

[(2) + (3)]

                                                     (4)

Specific Pre-Owned Sublimit Availability After

Requested Advance

[(1) – (4)]

                                                     (5)

Pre-Owned Inventory Sublimit

     $45,000,000       (6)

Outstanding Amount with Respect to Other Pre-Owned

Items

                                                     (7)

Outstanding Amount with Respect to Specific Pre-Owned

Items and Other Pre-Owned Items After Requested Advance

[(5) + (7)]

                                                     (8)

Pre-Owned Inventory Sublimit Availability After

Requested Advance

[(6) – (8)]

                                                     (9)

 

 

Program Terms Letter – Exhibit A

KCP-4504974-8

   A - 4



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.

 

Exhibit B to Advance Request Form

Other Pre-Owned Items

 

Borrowing Base Certificate Date

                                                    

Borrowing Base Amount

                                                     (1)

Other Pre-Owned Sublimit

     $35,000,000       (2)

Other Pre-Owned Line of Credit

[Lesser of (1) or (2)]

                                                     (3)

Outstanding Amount with Respect to Other Pre-Owned

                                                     (4)

Borrowing Base Availability (Payment Required)

[(3) - (4)]

                                                     (5)

Amount of Advance Requested

                                                     (6)

Outstanding Amount with Respect to Other Pre-Owned

After Requested Advance

[(4) + (6)]

                                                     (7)

Percentage of Borrowing Base Amount

[(7) / (1)] (must be £ 80% if certificate date not request

date and £ 100% if certificate date is request date)

                                          %       (8)

Borrowing Base Availability After Requested Advance

[(1) – (7)]

                                                     (9)

Pre-Owned Inventory Sublimit

     $45,000,000       (10)

Outstanding Amount with Respect to Specific Pre-Owned

Items

                                                     (11)

Outstanding Amount with Respect to Specific Pre-Owned

Items and Other Pre-Owned Items After Requested Advance

[(7) + (11)]

                                                     (12)

Pre-Owned Inventory Sublimit Availability

[(10) – (12)]

                                                     (13)

 

 

Program Terms Letter – Exhibit A

KCP-4504974-8

   A - 5



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.

 

Exhibit C

Re-Advance Items

 

DEALER NAME                                          
                                                                           
DEALER    NUMBER                       UNIT    LOCATION
                                                                             
                                         
                                         
                                                    MANUFACTURER      
                                                                             
                                         
                                         
                                                   

BOAT SERIAL

NUMBER                                                                  
                                         
                                         
                                                  

BOAT MODEL& SERIAL                                        
                                                         

ORIGINAL INVOICE NUMBER                                         
                                       ORIGINAL INVOICE DATE   
                                                                            
ORIGINAL INVOICE AMOUNT                                         
                                      

OUTSTANDING AMOUNT WITH

RESPECT TO RE-ADVANCE ITEM

                                                                               
RE-ADVANCE AMOUNT REQUESTED                                         
                                      

Re-Advance Sublimit                                                     (1)
Re-Advance Amounts within prior 30 Days                                         
           (2) Amount of Advance Requested   
                                                 (3)

Re-Advance Amounts within prior 30 Days After

Requested Advance

[(2) + (3)]

                                                    (4)

Re-Advance Sublimit Availability After Requested

Advance

[(1) – (4)]

                                                    (5)

 

 

 

Program Terms Letter – Exhibit A

KCP-4504974-8

   A - 6



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.

 

Exhibit B

Borrowing Base Certificate Form

 

 

Program Terms Letter – Exhibit B

KCP-4504974-8

   B - 1



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.

 

Exhibit C

Monthly Inventory Certificate Form

 

Program Terms Letter – Exhibit C

KCP-4504974-8

   C - 1